Citation Nr: 0218700	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.B. Conner, Counsel


INTRODUCTION

The veteran had active service from October 1965 to 
October 1967.  He is the recipient of the Purple Heart 
Medal.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Salt Lake City 
Regional Office (RO), which denied a total rating based on 
individual unemployability.  

In connection with his current appeal, the veteran 
requested and was scheduled for a personal hearing before 
a Member of the Board in Washington, D.C.  Although he was 
notified of the time and date of the hearing by mail, he 
failed to appear and neither furnished an explanation for 
his failure to appear nor requested a postponement or 
another hearing.  Pursuant to 38 C.F.R. § 20.702(d) 
(2002), when an appellant fails to appear for a scheduled 
hearing and has not requested a postponement, the case 
will then be processed as though the request for a hearing 
had been withdrawn.  Accordingly, the Board will proceed 
with consideration of his claim based on the evidence of 
record.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) and hearing loss disability preclude 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is warranted.  38 U.S.C.A. 
§§  1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has 
been a change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In this case, the Board 
finds that VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA notified the 
claimant in various letters of the evidence of record, the 
evidence that VA would obtain, and what evidence it was 
his responsibility to submit or identify.

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In this case, 
the veteran's service department medical records are on 
file, and his VA treatment records have been associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2002).  Private 
medical records are also on file.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(1) (2002).  There 
is no indication that other Federal department or agency 
records exist that should be requested.  38 U.S.C.A. 
§ 5103A(c)(3) (West Supp. 2002); 38 C.F.R. § 3.159(c)(2) 
(2002).  The claimant was notified of the need for VA 
examination, and one was accorded him.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  In view of the foregoing, and as there is no 
indication that any pertinent evidence has not yet been 
obtained, the Board concludes that VA's duties to the 
veteran under VCAA have been fulfilled.

I.  Factual Background

A review of the record shows that in July 2000, the 
veteran submitted a claim of service connection for PTSD.  
In support of his claim, he submitted private treatment 
records, dated from March to May 2000, showing that he had 
been prescribed Zoloft by his private physician in 
connection with his complaints of nightmares and night 
terrors.  The diagnosis was PTSD.  

The veteran was afforded a fee basis psychiatric 
examination in September 2000, at which he reported 
nightmares two to four times weekly, disrupted sleep, as 
well as constant intrusive thoughts of Vietnam.  He also 
reported panic attacks, crying spells, audio 
hallucinations, and indicated that he spent most of his 
time alone.  The examiner described the veteran as 
"markedly avoidant of virtually everyone."  The veteran 
reported that he owned a small statue of an ape and that 
he would occasionally spend from one to five hours talking 
to the statue as though he were back in Vietnam, immersing 
himself in his Vietnam memories and experiences.  The 
veteran also described symptoms of hypervigilance, such as 
setting booby traps in his yard and keeping weapons close 
by, which he felt were necessary for his safety.  With 
respect to his employment, the veteran indicated that he 
had worked at a military facility for 23 years as an 
aircraft painter and had been forced to take a medical 
retirement in January 1997, due to a hearing problem.  
After examining the veteran, the diagnosis was PTSD, 
chronic and severe.  The examiner indicated that the 
veteran's current Global Assessment of Functioning (GAF) 
score was 40.  

Here, the Board notes that the GAF is a scale reflecting 
the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 46-
47 (4th ed. 1994).  A GAF score from 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech is at sometimes illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and 
is unable to work).  Id. at 32; see Cathell v. Brown, 8 
Vet. App. 539 (1996).

In October 2000, the RO granted service connection for 
PTSD and assigned an initial 70 percent rating, effective 
June 1, 2000.  Service connection for several additional 
disabilities, including bilateral hearing loss, was 
already in effect.

The following month, the veteran submitted an application 
for a total rating based on individual unemployability, 
stating that he had been employed from 1974 to 1997 as an 
aircraft freight loader, but had been unable to work since 
that time due to disability.  He stated that he had tried 
to find subsequent employment in April 1998, but had been 
let go after two weeks.  As to his educational background, 
he indicated that he had completed the 10th grade and had 
undergone vocational training in 1970.  

The RO thereafter contacted the veteran's former employer 
for additional information.  In January 2001, the agency 
submitted a completed VA Form 21-4192, Request for 
Employment Information in Connection With Claim for 
Disability Benefits, indicating that the veteran had 
retired on disability in January 1997.  Additional 
documentation from his former employer, including an April 
1996 examination report, indicates that he was unable to 
work in his current position "because of the noise level" 
and that there were no other suitable positions for him.  

Subsequently-obtained VA and private treatment records, 
dated from February 1996 to January 2002, show that the 
veteran received treatment for several disabilities, 
including his service-connected hearing loss and PTSD.  He 
was also treated for several nonservice-connected 
disabilities, including coronary artery disease and 
hypertension.  VA clinical records note that the veteran 
formerly worked as an aircraft painter, but that he had 
been on disability retirement since 1997 due to decreased 
hearing acuity.  

In May and August 2002 written arguments, the veteran's 
representatives emphasized that his service-connected 
disabilities prevented him from performing substantially 
gainful employment.  It was noted that he had been forced 
to retire from his job due to excessive noise level, which 
impacted both his service-connected hearing loss and PTSD.  
It was further noted that the veteran's PTSD contributed 
to his ability to cope with loud noises in his employment 
environment, as well as his ability to get along with 
others.  

II.  Law and Regulations

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  

However, a total disability rating may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability; provided that, in 
pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability rated 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341(a), 4.16(a).  

The regulation further provides that the existence or 
degree of nonservice-connected disability or disabilities 
or  previous unemployability status will be disregarded 
where the aforementioned percentage for the service-
connected disability is met and, in the judgment of the 
rating agency, the service-connected disability renders 
the veteran unemployable.  Id.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If 
the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341.  In 
evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the 
usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of 
disability.  38 C.F.R. § 4.15.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 
5107(b), which provides that when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to a determination on a claim, VA shall 
give the benefit of the doubt to the veteran.  In other 
words, the preponderance of the evidence must be against 
the claim for benefits to be denied.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III.  Analysis

In this case, service connection is currently in effect 
for the following disabilities:  PTSD (rated 70 percent 
disabling); bilateral hearing loss (rated as zero percent 
disabling); residuals of a shell fragment wound to the 
left hand (rated as zero percent disabling); and residuals 
of a puncture would of the right foot (rated as zero 
percent disabling).  The veteran's combined rating is 70 
percent.  Thus, his service-connected disabilities meet 
the percentage requirements of 38 C.F.R. § 4.16(a).  

Moreover, the Board notes that the evidence of record 
shows that the veteran is currently unemployed and in 
receipt of disability retirement benefits.  In this 
regard, the medical evidence of record indicates that he 
is currently incapable of maintaining substantially 
gainful employment and that his unemployability is 
directly attributable to his service-connected 
disabilities.  

For example, in a September 2000 examination report, the 
examiner indicated that the veteran had severe PTSD and 
assigned a GAF of 40, indicating major impairment, 
including an inability to work.  In addition, records from 
the veteran's former employer indicate that he was 
medically retired due to excessive noise levels - 
logically impacting both his PTSD, as well as his service-
connected hearing loss.  The Board notes that there is no 
medical evidence of record which contradicts these 
opinions, or otherwise attributes the veteran's 
unemployability to any nonservice-connected disability.  
In summary, the Board concludes that the veteran is unable 
to perform substantially gainful work and that his 
unemployability is the result of his service-connected 
disabilities.  


ORDER

Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

